President.
Although John Probst had not the stills, another might have had and worked them, in 1793-4 . and the duty was then a lien on the stills. To relieve his stills from this liability, Probst might have undertaken to pay the duty. This seems to be the result of a settlement of an account between the parties, when all circumstances may be supposed to have been understood, and a balance struck. The note is prima facie evidence of a demand on Probst. He may controvert it, by shewing fraud, want of consideration, &c.
There was a verdict for the plaintiff.